914 F.2d 1490Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Derrick Vernon COLE, Plaintiff-Appellant,v.The KAY COMPANY;  the Petitioner's Father, Defendants-Appellees.
No. 90-1798.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 25, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 90-720-A).
Derrick Vernon Cole, appellant pro se.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Derrick Vernon Cole brought this action against his former employer, the Kay Company, and his father.  He alleged that the Kay Company and his father were conspiring to ruin his life.  He further alleged that Kay killed people who did not pay for jewelry purchased from and financed through Kay, and that the company was trying to blame Cole for these murders.  The district court dismissed the action as frivolous under 28 U.S.C. Sec. 1915(d), and Cole appealed.


2
Cole alleged no basis of federal jurisdiction in his action;  further, his claims are patently frivolous.  Therefore, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

AFFIRMED